0,                Ll




GUSTAVE       J.    LABARRE,            JR.,      ET                                    NO.        2022    CW   0402
AL.


VERSUS


OCCIDENTAL CHEMICAL COMPANY,                                                             APRIL        20,       2022
ET    AL.




In    Re:          Zurich          American                                             Steadfast
                                                       Insurance       Company,                            Insurance
                   Company             and     American         Guarantee &             Liability          Insurance
                   Company,            applying           for supervisory writs,                    23rd    Judicial
                   District            Court,        Parish      of Assumption,              No.    33796.



BEFORE:       HOLDRIDGE,               PENZATO,         AND     HESTER,     JJ.


        STAY DENIED;                WRIT DENIED ON THE SHOWING MADE.


                                                               AHP
                                                               CHH


        Holdridge,             J.,
                                        dissents and would grant a brief stay of the
proceedings             in     order         to   review        the   merits      of     the       district      court
ruling.        The           writ      application             failed      to   include        the    transcript,
and     therefore,              this         court        is    unable      to     confirm          the     evidence

admitted at the hearing.                             An    exception of           no    right       of action       can
be    raised        at        any      time       in    the     district         court        or    the     court      of

appeal,       and       therefore,
                                               this court should decide the propriety of
the    denial           of    the      exception          prior       to   trial        on    the    merits.        La.
Code    Civ.       P.    arts.         928     and     2163.




COURT       OF APPEAL,             FIRST       CIRCUIT




       DEPUTY       CLERK          0    COURT
              FOR       THE    C       RT